DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending in the current application and are examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 12-14 all recite the limitation “an alloy that is obtained by heat-melting”. It is not clear from this recitation what constitutes heat-melting. Melting requires the introduction of energy to transform matter from solid to liquid, but it is not clear how “heat” modifies or further limits this process. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6440194 B1 of Krofchak as cited in the IDS dated February 25, 2020.
As to claim 1, Krofchak discloses that a metal alloy containing copper, nickel, cobalt, iron, sulfur and precious metals (Krofchak, col 2, lines 47-48), meeting the limitation of an alloy containing copper, nickel, and cobalt as well as coexistence of a sulfurization agent (i.e. sulfur). Krofchak discloses that the metal alloy is digested (i.e. brought into contact with) sulphuric acid solution with a pH not greater than 2 (Krofchak, col 2, lines 51-52) meeting the limitation where an acid is in contact with the alloy in the presence of a sulfurization agent. Krofchak discloses that in this solution step, nickel and cobalt go into solution (i.e. form a leachate) and hydrogen sulphide is formed which reacts with the copper to form a copper sulphide precipitate (i.e. solid) (Krofchak, col 2, lines 55-59).

As to claim 3, Krofchak discloses that the alloy contains sulfur (Krofchak, col 2, lines 47-48) and that hydrogen sulphide is formed (Krofchak, col 2, lines 55-59).

As to claims 4 and 11, as Krofchak discloses that the alloy contains sulfur (Krofchak, col 2, lines 47-48) and then discloses that the metal alloy is digested (i.e. brought into contact with) sulphuric acid solution (Krofchak, col 2, lines 51-52), Krofchak is disclosing where the sulfurization agent is brought into contact with the alloy then the acid is brought into contact with the alloy. Further, as the solution step where the sulphuric acid is added causes the formation of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 2, 5, 7-10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krofchak in view of JP 2007-323868 A (with provided English translation) of Nakano as cited in the IDS dated February 25, 2020.
As to claim 2, Krofchak does not explicitly disclose where the acid used is hydrochloric acid.
Nakano relates to a method of recovering an electrode-constituting metal from a lithium battery capable of recovering a transition metal from the lithium battery with a high yield and high purity (Nakano, abstract). Nakano teaches that valuable transition metals such as nickel and cobalt are recovered using this method (Nakano, pg. 1 of translation, lines 18-19). Nakano teaches that the material to be treated includes a transition metal (i.e. nickel and cobalt) and impurity metal where the impurity metal contains iron, copper, aluminum, etc. (Nakano, pg. 7 of translation, lines 12-15). Nakano teaches mixing the material to be treated and a acidic solution and introducing a sulfiding agent allowing the transition metal to be eluted from the material to be treated and the impurity metal can be separated (Nakano, pg. 8 of translation, lines 1-3). Nakano teaches that the acidic solution is not particularly limited, and sulfuric acid, hydrochloric acid, nitric acid and the like can be used (Nakano, pg. 8 of translation, lines 5-6). Nakano teaches that through this process copper can be effectively precipitated as copper sulfide (Nakano, pg. 8 of translation, lines 18-19).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydrochloric acid as taught by Nakano into the method disclosed by Krofchak, thereby engaging in simple substitution of one known element see MPEP § 2143(I)(B).

As to claim 5, it is not clear what is meant by heat-melting, see 112(b) rejection above. For the purposes of applying prior art, Krofchak’s disclosure where base metal  slag is mixed with Al metal, placed into a furnace and heated and aluminothermic reaction takes place and the material is poured into a mold to allow cooling and separation (Krofchak, col 3, line 58 through col 4, line 3) will be interpreted as meeting the claim limitations as Krofchak discloses heating, and if the material is poured, it must have been melted by the heating thereby disclosing both heating and melting. Further, the aluminothermic reaction is a reducing reaction, thus meeting the claim limitations. Krofchak discloses that the produced metal contains Ni, Co, and Cu (Krofchak, col 4, Table 1 in example 1). 
However, Krofchak does not explicitly disclose where scraps of a lithium battery are used in the process. 
Nakano relates to a method of recovering an electrode-constituting metal from a lithium battery capable of recovering a transition metal from the lithium battery with a high yield and high purity (Nakano, abstract), meeting the limitation of being scraps of a lithium ion battery. Nakano teaches that the material to be treated includes a transition metal (i.e. nickel and cobalt) and impurity metal where the impurity metal contains iron, copper, aluminum, etc. (Nakano, pg. 7 of translation, lines 12-15).
As Nakano and Krofchak both relate to separating copper from nickel and cobalt it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add electrode-constituting metal from a lithium battery as taught by Nakano into the see MPEP § 2143(I)(B).

As to claim 7 and 8, Krofchak discloses where the copper sulfide precipitate is separated from the nickel cobalt and iron containing solution (Krofchak, col 2, lines 63-65). However, Krofchak does not explicitly disclose where the copper remaining in the leachate containing nickel and cobalt is removed, nor where this is done by sulfurization, electrolytic winning or neutralization precipitation. 
Nakano discloses after sulfurization, a step of mixing a transition metal and a stronger alkaline solution than the alkaline solution (for example, aqueous ammonia solution) used in an earlier alkali mixing step and the transition metal can be precipitated as a hydroxide (Nakano, pg. 9 of translation, lines 7-9). As copper is a transition metal and this process discloses precipitating out transition metal impurities, this process reads on claims 7 and 8.
As Nakano and Krofchak both relate to separating copper from nickel and cobalt it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of mixing a stronger alkaline solution as disclosed in Nakano to the method of separating copper from cobalt and nickel disclosed in Krofchak thereby precipitating the copper as a hydroxide (Nakano, pg. 9 of translation, lines 7-9) and more fully separating the copper from the cobalt and nickel solution. 

claim 9, Krofchak discloses that the alloy contains sulfur (Krofchak, col 2, lines 47-48) and that hydrogen sulphide is formed (Krofchak, col 2, lines 55-59).

As to claim 10, as Krofchak discloses that the alloy contains sulfur (Krofchak, col 2, lines 47-48) and then discloses that the metal alloy is digested (i.e. brought into contact with) sulphuric acid solution (Krofchak, col 2, lines 51-52), Krofchak is disclosing where the sulfurization agent is brought into contact with the alloy then the acid is brought into contact with the alloy. Further, as the solution step where the sulphuric acid is added causes the formation of hydrogen sulphide, this would also meet the limitation of a sulfurization agent and acid being brought into contact with the alloy at the same time.

As to claims 12-14, they are rejected for the reasons stated in the rejection of claim 5 above. 

As to claims 18-20, they are rejected for the reasons stated in the rejection of claims 7-8 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krofchak in view of  Buschow, K.H. et al. Encyclopedia of Materials - Science and Technology, Volumes 1-11 - Hydrometallurgical Principles. Elsevier. (2001), hereinafter Buschow as cited in the IDS dated December 1, 2020 and Dreisinger, David. "Copper leaching from primary sulfides: Options for biological and chemical extraction of copper." Hydrometallurgy 83.1-4 (2006): 10-20, hereinafter Dreisinger as cited in the IDS dated December 1, 2020.
As to claim 6, Krofchak discloses crushing the metal alloy containing copper nickel and cobalt to 1 mm (100 % passing 18 mesh sieve) (Krofchak, col 4, lines 59-60), thus meeting the 
Buschow relates to a basic overview of hydrometallurgical principles (Buschow, pg. 3976, last paragraph, right column). Buschow teaches that two basic unit processes are involved: (a) the leaching or dissolution of the value(s) contained in solids; and (b) the subsequent separation, purification, and recovery of these values (Buschow, pg. 3976, last paragraph, right column). Buschow teaches preleach treatment usually starts with size reduction as this accelerates leaching or makes the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2; emphasis added).
Dreisinger relates to copper leaching from primary sulfides (Dreisinger, title). Dreisinger teaches a number of different sulfate-based copper hydrometallurgy processes for ore or concentrate treatment (Dreisinger, pg. 12, Table 1). In Table 1, Dreisinger teaches in these methods that the ore or concentrate are grinded to particle sizes ranging from 5-100 μm (Dreisinger, pg. 12, Table 1).
As Krofchak, Buschow, and Dreisinger all relate to hydrometallurgical processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a step of grinding to particle sizes ranging from 5-100 μm as taught by Dreisinger into the method disclosed in Krofchak thereby accelerating the leaching and making the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krofchek and Nakano as applied to claims 2, 5, 7-10, 12-14, and 18-20 above, and further in view of Buschow and Dreisinger.
As to claims 15-17, Krofchak discloses crushing the metal alloy containing copper nickel and cobalt to 1 mm (100 % passing 18 mesh sieve) (Krofchak, col 4, lines 59-60), thus meeting 
Buschow relates to a basic overview of hydrometallurgical principles (Buschow, pg. 3976, last paragraph, right column). Buschow teaches that two basic unit processes are involved: (a) the leaching or dissolution of the value(s) contained in solids; and (b) the subsequent separation, purification, and recovery of these values (Buschow, pg. 3976, last paragraph, right column). Buschow teaches preleach treatment usually starts with size reduction as this accelerates leaching or makes the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2; emphasis added).
Dreisinger relates to copper leaching from primary sulfides (Dreisinger, title). Dreisinger teaches a number of different sulfate-based copper hydrometallurgy processes for ore or concentrate treatment (Dreisinger, pg. 12, Table 1). In Table 1, Dreisinger teaches in these methods that the ore or concentrate are grinded to particle sizes ranging from 5-100 μm (Dreisinger, pg. 12, Table 1).
As Krofchak, Buschow, and Dreisinger all relate to hydrometallurgical processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a step of grinding to particle sizes ranging from 5-100 μm as taught by Dreisinger into the method disclosed in Krofchak thereby accelerating the leaching and making the minerals amenable to concentration (Buschow, pg. 3977, first paragraph under section 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/648826 (reference application) in view of Nakano. Although the claims at issue are not identical, they are not the current claims and claims 1-20 of the ‘826 application are substantially identical except the ‘826 application recites bringing the alloy in contact with sulfuric acid in coexistence of a sulfurization agent rather than acid as cited in the current application. Nakano teaches the acidic solution is not particularly limited, and for example, sulfuric acid, hydrochloric acid, nitric acid and the like can be used (Nakano, pg. 8 of translation, lines 5-6). Thus, it would be obvious to select sulfuric acid as it would have been understood by a person of ordinary skill in the art to be an acid that would leach the metals from a scrap lithium-ion battery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/771419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘419 application requires sulfurizing a material containing copper, nickel and cobalt and then bringing this in contact with an acid solution. While the instant claims do not include the statement that a sulfide is obtained, as the active method steps are repeated, a person of ordinary skill would expect the same claimed process to result in the same effect. Claims 2-20 of the ‘419 patent are substantially identical to the current claims and thus are also rejected..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733